    Case 21-10632-MBK              Doc 49      Filed 01/28/21 Entered 01/28/21 15:25:49        Desc Main
                                              Document      Page 1 of 3



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                        Order Filed on January 28, 2021
      FOX ROTHSCHILD LLP                                                by Clerk
      49 Market St.                                                     U.S. Bankruptcy Court
                                                                        District of New Jersey
      Morristown, NJ 07960
      Mark E. Hall, Esq.
      Martha B. Chovanes, Esq.
      Michael R. Herz, Esq.
      mhall@foxrothschild.com
      mchovanes@foxrothschild.com
      mherz@foxrothschild.com
      Telephone: (973) 992-4800
      Facsimile: (973) 992-9125
      Proposed Counsel for L’Occitane, Inc.

      In Re:

      L’OCCITANE, INC.,                                          Chapter 11

                                        Debtor.                  Case No. 21-10632

                                                                 Judge: Michael B. Kaplan


       ORDER PURSUANT TO BANKRUPTCY RULE 1007(c) GRANTING ADDITIONAL
      TIME FOR FILING SCHEDULES OF ASSETS AND LIABILITIES, STATEMENTS OF
        FINANCIAL AFFAIRS, AND SCHEDULES OF EXECUTORY CONTRACTS AND
                               UNEXPIRED LEASES

               The relief set forth on the following page is hereby ORDERED.




DATED: January 28, 2021




     117971051.v2
Case 21-10632-MBK                Doc 49      Filed 01/28/21 Entered 01/28/21 15:25:49                      Desc Main
                                            Document      Page 2 of 3
Page 2 of 3
DEBTOR: L’Occitane Inc.
CASE NO:
CAPTION: ORDER PURSUANT TO BANKRUPTCY RULE 1007(c) GRANTING ADDITIONAL TIME
FOR FILING SCHEDULES OF ASSETS AND LIABILITIES, STATEMENTS OF FINANCIAL AFFAIRS,
AND SCHEDULES OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

           This matter, having been brought before the Court upon the motion (the “Motion”)1 of

L’Occitane, Inc., the debtor and debtor in possession (the “Debtor”) in the above-captioned chapter

11 case (the “Chapter 11 Case”), for entry of an order pursuant to Federal Rule of Bankruptcy

Procedure 1007 extending the date by which the Debtor shall file certain documents, including its

schedules of assets and liabilities, and statement of financial affairs; and the Court having

jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334; and consideration of the Motion and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice of the Motion having been

provided under the circumstances in accordance with the Bankruptcy Rules and the Local

Bankruptcy Rules, and it appearing that no other further notice need be provided; and a hearing

(the “Hearing”) having been held to consider the relief requested in the Motion; and upon

consideration of the Declaration of Yann Tanini In Support of First Day Applications and Motions,

and the record of the Hearing and all of the proceedings had before the Court; and the Court having

found and determined that the relief sought in the Motion is necessary and proper and in the best

interests of the Debtor, its estate, its creditors, its stakeholders, and all other parties-in-interest, and

that the legal and factual basis set forth in the Motion establishes just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefore,




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.

                                                             2
117971051.v2
Case 21-10632-MBK        Doc 49     Filed 01/28/21 Entered 01/28/21 15:25:49            Desc Main
                                   Document      Page 3 of 3
Page 3 of 3
DEBTOR: L’Occitane Inc.
CASE NO:
CAPTION: ORDER PURSUANT TO BANKRUPTCY RULE 1007(c) GRANTING ADDITIONAL TIME
FOR FILING SCHEDULES OF ASSETS AND LIABILITIES, STATEMENTS OF FINANCIAL AFFAIRS,
AND SCHEDULES OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

The Court having noted the Debtor’s request to extend time to file schedules, and for good cause,

shown it is

        IT IS HEREBY ORDERED THAT:

        1.     The Motion is GRANTED on a final basis as set forth herein.

        2.     Pursuant to Federal Rule of Bankruptcy Procedure 1007(c), the time by which the

Debtor shall file its missing Schedules and Statements is hereby extended through and including

February 25, 2021.

        3.     This Order shall be effective immediately upon entry.

        4.     The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                 3
117971051.v2
